WINWIN GAMING, INC.
AMENDMENT TO AMENDED AND RESTATED SECURED PROMISSORY NOTE AND SECURITY AGREEMENT


 
This AMENDMENT TO AMENDED AND RESTATED SECURED PROMISSORY NOTE AND SECURITY
AGREEMENT (this “Amendment”) is dated as of April 21, 2006 and entered into by
and between WinWin Gaming, Inc., a Delaware corporation (“Company”) and Solidus
Networks, Inc., a Delaware corporation, ( “Solidus”) for lenders, and is made
with reference to that certain Amended and Restated Secured Promissory Note (the
“Note”), dated as of January 17, 2006, and that Security Agreement (the
“Security Agreement”), dated as of September 30, 2005, by and between Company
and Solidus. Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Security Agreement.
 
RECITALS
 
WHEREAS, Company has requested that Solidus consent to the incurrence of
subordinated debt to Calico Capital Group, LLC and certain other holders of
subordinated debt (“Calico”) in the principal amount of up to $2,000,000
(collectively, the “Calico Junior Loan”) pursuant to the Secured Convertible
Promissory Note and related loan documents dated as of the date hereof as in
effect on the date hereof (the “Calico Loan Documents”) and that Solidus is
willing to do so on the terms and conditions set forth in this Amendment,
including Calico and the other holders of subordinated debt entering into the
Intercreditor and Subordination Agreement by and among Calico, Solidus, and the
Company dated as of the date hereof (the “Intercreditor and Subordination
Agreement”).
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 

Section 1.  
AMENDMENTS TO THE NOTE AND SECURITY AGREEMENT

 

1.1  
Amendment to Section 1 of Security Agreement: Definition

 
A.  Section 1 of the Security Agreement is hereby amended to add the following
definition:
 
"Indebtedness" means (i) all indebtedness for borrowed money; (ii)  all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments or upon which interest payments are customarily made;
(iii) all obligations and liabilities, contingent or otherwise, of such Person,
in respect of letters of credit, acceptances and similar facilities; and
(iv) all obligations referred to in clauses (i) through (iii) of this definition
of another entity secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) a Lien upon
property owned by such entity, even though such entity has not assumed or become
liable for the payment of such Indebtedness.
 

--------------------------------------------------------------------------------


 

1.2  
Amendment to Section 1 of Note: Principal Repayment

 
A.  Section 1 of the Note is hereby deleted in its entirety and in lieu thereof
the following new Section 1 is inserted:
 
“1. Principal Repayment. The outstanding principal amount of the Loan shall be
due and payable in full on June 13, 2006 (the “Maturity Date”).”
 

1.3  
Amendment to Section 6 of Note: Events of Default

 
A.  Section 6 of the Note is hereby amended by adding thereto the following
event as an Event of Default:
 
(f) Borrower shall fail to pay any principal of or interest or premium on any of
its Indebtedness (excluding Indebtedness evidenced by this Agreement), when due
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness, or any
other default under any agreement or instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness.
 

1.3  
Amendment to “Permitted Lien” definition of Security Agreement

 
A. The “Permitted Lien” definition is amended by adding the following as a
Permitted Lien:
 
(h) Liens in favor of Calico pursuant to the Calico Loan Documents, provided
that such liens shall not extend or attach to any shares of Solidus capital
stock held by Company.
 

Section 2.  
COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 
In order to induce Solidus to enter into this Amendment and to amend the Note in
the manner provided herein, the Company represents and warrants to Solidus that
the following statements are true, correct and complete:
 
A.  Corporate Power and Authority. Such party has all requisite corporate power
and authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Amendment and Amended
Agreement.
 
B.  Authorization of Agreements. The execution and delivery of this Amendment
and the performance of the Amended Agreement have been duly authorized by all
necessary corporate action on the part of such party.
 

--------------------------------------------------------------------------------


C.  No Conflict. The execution and delivery by such party of this Amendment and
the performance by such party of the Amended Agreement do not and will not (i)
violate any provision of any law or any governmental rule or regulation
applicable to such party or any of its Subsidiaries, the Organizational
Documents of such party or any of its Subsidiaries or any order, judgment or
decree of any court or other agency of government binding on such party or any
of its Subsidiaries, (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of such party or any of its Subsidiaries, (iii) result in or require
the creation or imposition of any Lien upon any of the properties or assets of
such party or any of its Subsidiaries (other than Liens created under any of the
Loan Documents in favor of Solidus on behalf of Lenders), or (iv) except to the
extent already obtained in accordance with the terms hereof, require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of such party or any of its Subsidiaries.
 
D.  Binding Obligation. This Amendment has been duly executed and delivered by
such party and this Amendment and the Amended Agreement are the legally valid
and binding obligations of such party, enforceable against such party in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
 
E.  Incorporation of Representations and Warranties From Note. The
representations and warranties of such party contained in the Amended Agreement
are and will be true, correct and complete in all material respects on and as of
the Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.
 
F.  Absence of Default. After giving effect to this Amendment, no event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Potential Event of Default.
 

Section 3.  
MISCELLANEOUS

 
A.  Reference to and Effect on the Note, Security Agreement, and the Other Loan
Documents.
 
(i)  On and after the Amendment Effective Date, each reference in the Note and
Security Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Note, and each reference in the other loan
documents to the “Note”, “Security Agreement”, “thereunder”, “thereof” or words
of like import referring to the Note and Security Agreement shall mean and be a
reference to the Amended Agreement.
 
(ii)  Except as specifically amended by this Amendment, the Note and Security
Agreement and the other loan documents shall remain in full force and effect and
are hereby ratified and confirmed.
 

--------------------------------------------------------------------------------


(iii)  The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Solidus under, the Note,
Security Agreement or any of the other loan documents (except to the extent such
right or remedy was based upon existing defaults that will not exist after
giving effect to this Amendment).
 
B.  Fees and Expenses. Each party shall be responsible for its own costs and
expenses incurred in connection with the negotiation and other preparation of
this Agreement.
 
C.  Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
 
D.  Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.
 
E.  Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by Company and Solidus and receipt by Company and Solidus of
written or telephonic notification of such execution and authorization of
delivery thereof.
 
[Remainder of page intentionally left blank.]
 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

        WINWIN GAMING, INC.  
   
   
    By:   /s/ Patrick Rogers    

--------------------------------------------------------------------------------

    Name:   Patrick Rogers    

--------------------------------------------------------------------------------

    Title: President & CEO    

--------------------------------------------------------------------------------

 
LENDER:
      SOLIDUS NETWORKS, INC.,  
   
   
    By:   /s/ Brian Miller    

--------------------------------------------------------------------------------

    Name:   Brian Miller    

--------------------------------------------------------------------------------

    Title: Executive Vice President    

--------------------------------------------------------------------------------

 